                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABY’S BAGS, LLC,                                  Case No. 20-cv-00734-WHA (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 292
                                  10     MERCARI, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Federal Rules of Civil Procedure 26 and 37, Mercari moves for the award of

                                  14   the attorneys’ fees it incurred in obtaining the discovery orders at ECF Nos. 251, 278 and 286.

                                  15   ECF No. 292. As an initial matter, Gaby’s Bags and the individual Counterclaim Defendants

                                  16   (collectively, “Gaby’s Bags”) contend the motion is untimely under Civil Local Rule 7-8(c),

                                  17   which requires that any motion for sanctions “be made as soon as practicable after the filing party

                                  18   learns of the circumstances that it alleges make the motion appropriate . . .” Here, those

                                  19   “circumstances” are the discovery orders themselves. They were issued on March 8, 2021, April

                                  20   8, 2021, and April 30, 2021, and the fees motion was filed on May 26, 2021. This means there

                                  21   was a gap of about two and a half months between the first of these orders and the filing of this

                                  22   motion. Given how many discovery disputes and how many discovery orders there have been in

                                  23   this case, it wasn’t practicable for Mercari to move for fees after each such order, or Mercari

                                  24   would have been constantly moving for fees, which would have unreasonably driven up the

                                  25   requested fees (because Mercari also seeks the fees incurred in moving for fees). The gap between

                                  26   March 8 and May 26 does not violate Local Rule 7-8(c), especially when Mercari had every

                                  27   reason to expect that further discovery orders would soon be issued, and moving for fees together

                                  28   on several orders issued close in time is an efficient way to proceed. In arguing otherwise, Gaby’s
                                   1   Bags cites cases that found delays of five months or eight months or a year and a half to violate

                                   2   the Local Rule, but those cases are off point.

                                   3           Federal Rule of Civil Procedure 37(a)(5)(A) states that if a motion to compel is granted,

                                   4   “the court must, after giving an opportunity to be heard, require the party . . . whose conduct

                                   5   necessitated the motion, the party or attorney advising that conduct, or both to pay the movant’s

                                   6   reasonable expenses incurred in making the motion, including attorney’s fees,” unless certain

                                   7   exceptions apply. A similar standard applies if a motion to compel is denied. Fed. R. Civ. Proc.

                                   8   37(a)(5)(B). Likewise, Federal Rule of Civil Procedure 26(g)(1) provides that “[e]very . . .

                                   9   discovery . . . response, or objection must be signed by at least one attorney of record . . . . By

                                  10   signing, an attorney or party certifies that to the best of the person’s knowledge, information, and

                                  11   belief formed after a reasonable inquiry,” a discovery response or objection is (to paraphrase)

                                  12   consistent with the rules and reasonably warranted by the law and lacks an improper purpose. If a
Northern District of California
 United States District Court




                                  13   certification violates that rule without substantial justification, the court “must impose an

                                  14   appropriate sanction on the signer, the party on whose behalf the signer was acting, or both. The

                                  15   sanction may include an order to pay the reasonable expenses, including attorney’s fees, caused by

                                  16   the violation.” Fed. R. Civ. Proc. 26(g)(3). In addition, if a motion to compel is granted in part

                                  17   and denied in part, the court “may, after giving an opportunity to be heard, apportion the

                                  18   reasonable expenses for the motion.” Fed. R. Civ. Proc. 37(a)(5)(C).

                                  19          Let’s begin with the Court’s discovery order at ECF No. 251. This order was mostly a win

                                  20   for Mercari, but not entirely. Mercari obtained about 80% of the relief it was seeking, and where

                                  21   it prevailed, Gaby’s Bags’ positions were not substantially justified, Mercari did not run into court

                                  22   too soon, and other circumstances do not make an award of fees unjust.

                                  23          By contrast, the Court’s order at ECF No. 278 was largely a defeat for Mercari. One of

                                  24   Mercari’s accusations – that Gaby’s Bags failed to search multiple custodial and non-custodial

                                  25   sources of documents – was quite an accusation to hurl at one’s opponent, and the Court found it

                                  26   was unsubstantiated. For these reasons, awarding Mercari any expenses in connection with this

                                  27   discovery order would be unjust.

                                  28          Finally, we come to ECF No. 286. Much of that order concerns the award of attorneys’
                                                                                          2
                                   1   fees in connection with a prior fees motion, so for present purposes the Court disregards that

                                   2   portion of the order. As to the discovery rulings contained in ECF No. 286, this was a near-total

                                   3   win for Mercari, Gaby’s Bags’ positions were not substantially justified, Mercari did not run into

                                   4   court too soon, and other circumstances do not make an award of fees unjust. The Court estimates

                                   5   that Mercari obtained about 90% of the relief it sought.

                                   6          Scrutinizing the specific time entries at issue and comparing them to the orders at issue, the

                                   7   Court estimates that 75% of the time entries between January 29, 2021 and February 24, 2021

                                   8   relate to work done in connection with ECF No. 251, and 25% relate to work done for ECF No.

                                   9   278. Since the Court is awarding no fees in connection with ECF No. 278, and found that Mercari

                                  10   was 80% successful in ECF No. 251, the Court sums up the January 29-February 24 time entries

                                  11   ($17,354.00), multiplies that by 75% to estimate the amount of that total that relates to ECF No.

                                  12   251 ($13,015.50), and then multiplies that amount by 80% to do an apportionment under Rule
Northern District of California
 United States District Court




                                  13   37(a)(5)(C) to get $10,412.40.

                                  14          The time entries between March 18, 2021 and April 15, 2021 all relate to work done in

                                  15   connection with ECF No. 286. The Court therefore sums them up ($5,188) and multiplies that

                                  16   total by 90% to do an apportionment to get $4,669.20.

                                  17          In ECF No. 286, the Court previously found that Mercari’s attorneys and paralegal charged

                                  18   reasonable rates, and the Court maintains that view. Thus, the Court finds that $10,412.40 +

                                  19   $4,669.20 = $15,018.60 is a reasonable award of fees in connection with Mercari’s successful

                                  20   discovery motion practice as reflected in ECF Nos. 251 and 286.

                                  21          Gaby’s Bags argues that Mercari is seeking fees for issues it did not prevail on, but the

                                  22   Court has already accounted for that by not awarding Mercari any fees in connection with ECF

                                  23   No. 278, and limiting the fees request for partial success in ECF Nos. 251 and 286. Gaby’s Bags

                                  24   complains that Mercari is seeking fees for discovery disputes that were resolved without needing

                                  25   court intervention, but it does not provide any examples of that. Further, the descriptions of

                                  26   counsel’s work as reflected in the time entries all appear to relate to issues that were litigated.

                                  27   Gaby’s Bags accuses Mercari of overbilling and double-billing, but the number of hours for which

                                  28   Mercari seeks fees is actually quite small compared to the number and importance of the discovery
                                                                                          3
                                   1   disputes at issue, and there is nothing in the time entries that looks like double-billing.

                                   2          In addition, Mercari seeks its fees in connection with bringing this motion for fees. After

                                   3   all, since this motion is the only way Mercari can recover the fees incurred in litigating discovery,

                                   4   the expense incurred in bringing this motion is also caused by Gaby’s Bags’ conduct. Mercari

                                   5   says it incurred at least 30 hours in bringing this motion and an additional eight hours preparing

                                   6   the reply brief. Eight hours to review the opposition and draft the reply is reasonable, but 30 hours

                                   7   to draft the motion is not, especially since much of the legal discussion was a retread from the last

                                   8   fees motion and the supporting documentation for the motion was minimal. The Court halves the

                                   9   fees request in connection with the motion (from $12,925.00 to $6,462.50) and awards the

                                  10   requested $4,880.00 for the reply.

                                  11          Accordingly, the Court grants Mercari’s motion for fees in part and awards it $26,361.10.

                                  12   All of the adverse parties (Plaintiff Gaby’s Bags and all of the individual Counterclaim
Northern District of California
 United States District Court




                                  13   Defendants) and their attorney Andrew Shapiro are jointly and severally liable for this sanction.

                                  14   For purposes of determining liability for this sanction, it is impossible to separate Mercari’s

                                  15   adverse parties from each other because they all worked together and were jointly represented by

                                  16   an attorney who committed serial discovery abuse on their behalf and with their consent. And he,

                                  17   too, is responsible for that because he should have known better.1

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: July 12, 2021

                                  21
                                                                                                      THOMAS S. HIXSON
                                  22                                                                  United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       1
                                         As before, this sanction does not apply to Gaby’s Bags’ local counsel, who had no involvement
                                       in this discovery litigation.
                                                                                        4
